Citation Nr: 1826881	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-34 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for left knee disability.

2.  Entitlement to service connection for left knee disability to include residuals of left knee osteoarthritis and left knee total arthroplasty.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The May 2010 rating decision that denied service connection for left knee disability was final.  

2.  The evidence received since May 2010 is not cumulative or redundant, and raises a reasonable possibility of substantiating the service connection claim for left knee disability.  

3.  The Veteran's left knee disability is related to an event, injury, or disease in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for left knee disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for left knee disability, to include residuals of left knee osteoarthritis and left knee total arthroplasty have been met.  38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The RO denied service connection for left knee disability in a May 2010 rating decision.  This decision became final in July 2011.  The evidence submitted after May 2010-including January 2011, and February 2011 private treatment records, a November 2013 VA medical treatment record, a statement by the Veteran submitted July 2014, and two medical opinions from private examiners submitted September 2014 and December 2014-relates to unestablished facts necessary to substantiate this service connection claim.  Therefore, the Board finds that this claim should be reopened.  

Duties to Notify and Assist

Given the favorable outcome of this decision, a further discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Certain chronic diseases, to include arthritis, shall be presumed to have been incurred in service if manifested to a degree of 10 percent within the first year following 90 days or more active service, even if there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis 

There is competent and credible medical evidence of record to indicate a left knee disability to include left knee osteoarthritis and left knee total arthroplasty.   

The Veteran provided numerous statements regarding the injury he experienced while in service.  He described hitting a steel stake on the side of the road while double timing it in service.  He consistently described experiencing pain in his left knee after the in-service injury.  

On review of the evidence of record, the Board finds that the left knee disability is shown to be caused by an in-service injury.  In other words, service connection for a left knee disability is warranted.  

The Board notes that there is one VA medical examination of record, dated March 2011-where the examiner stated he was unable to provide an opinion without resorting to speculation.  This examiner failed to provide a clear reason as to why he could not provide an opinion.  Therefore, no probative value will be placed on this examiner's inability to provide a medical opinion.   

The Board also notes that there have been assertions that the Veteran's left knee disability pre-existed service.  However, there is not clear and unmistakable evidence that his left knee disability pre-existed service.  Therefore, the Veteran is presumed sound at the time he entered service.

There are several service treatment records in the file that indicate complaints of and treatment for a left knee disability.  VA medical notes of record illustrate such problems with the left knee as to require total arthroplasty of the left knee.

There are two medical opinions by two different private examiners that both opine that the Veteran's current left knee disability is related to his in-service injury.  These are the only affirmative opinions of record and both opinions reach the same conclusion.  Therefore, the Board finds these opinions to be highly probative.  

The Veteran has competently and credibly indicated that he has experienced left knee problems during and since service. 

In sum, the preponderance of the evidence shows that the Veteran's left knee disability is related to an in-service injury.  Service connection is warranted.  


ORDER

The petition to reopen the claim of entitlement to service connection for left knee disability is granted.

Service connection for left knee disability to include residuals of left knee osteoarthritis and left knee total arthroplasty is granted.  




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


